A suit was instituted in the Court of Pleas and Quarter Sessions for Williamson County, by the defendant in error, against one George W. Nielly, in which he recovered a judgment. Nielly appealed to the Circuit Court, and gave the plaintiffs in error as his securities. Upon a trial being had in the Circuit Court, the judgment of the County Court was affirmed against Nielly alone. An execution issued upon this judgment against Nielly, and was returned no property found. At the next term, upon the motion of Engleman, a judgment was entered up against the securities.
An execution having issued on this last-mentioned judgment, the plaintiffs in error obtained a supersedeas to stay the proceedings until the rise of the succeeding term, alleging that the judgment against them was illegal, and entered up without their having any notice of it; and that they wished an opportunity of moving the Circuit Court to quash the execution and set aside the judgment.
At the first term after the granting of this supersedeas, the following order was made: —
"This day came the parties by their attorneys; whereupon all and singular the premises being seen, and by the Court fully understood, and mature deliberation had thereon, it is considered by the Court that the said supersedeas be discharged, and that said judgment be not set aside."
The record of the supersedeas and the judgment *Page 497 
given thereon by the Circuit Court was removed into this Court by writ of error.
We are of opinion the judgment of the Circuit Court must be affirmed. A supersedeas, in such a case as this, could only be the means of enabling the plaintiff to obtain a writ of error from the Circuit Court, by staying the proceedings until that object could be effected. When the motion was made to discharge, the plaintiffs should have moved for a writ of error, so as to have the case examined, which could not have been done merely upon the supersedeas. There was no attempt made by the plaintiffs to have the proceedings of the County Court re-examined. Suppose this Court reverses the judgment of the Circuit Court, what next shall be done? Order the Circuit Court to proceed, or proceed here? In either case there will be nothing to proceed on. No other methods exist than an appeal or a writ of error, enabling one Court to revise the proceedings of another on points of law. Thesupersedeas, it is probable, would have lost its effect at the end of the term in which it was discharged without any motion for that purpose. The judge has done nothing more than would have been produced by the silent operation of law, if no motion had been made. The plaintiffs seem to have proceeded on mistaken grounds.
The judgment must be affirmed.